Citation Nr: 9910753	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-23 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the residuals of oro-
antral fistula with maxillary sinusitis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1950 to 
June 1951.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


REMAND

The Board notes that the appellant is service connected for 
maxillary sinusitis which resulted from a tooth extraction 
(tooth 13) with palatal root fracture and removal of residual 
root from the maxillary sinus.  Post-service medical evidence 
indicate that he has been diagnosed with maxillary sinusitis, 
as well as frontal and ethmoid sinusitis.  The Board finds 
that prior to further consideration of this matter, the RO 
should schedule him with another VA examination to determine 
the nature and severity of his maxillary sinusitis, and to 
determine whether the other forms of sinusitis are related to 
the maxillary sinusitis.

The Board also notes that in a letter dated in February 1998, 
Dr. E.K.W. indicated that the appellant required antibiotic 
treatment on more than 3 occasions in 1997 for sinus 
infections.  The Board has reviewed the accompanying 
treatment records and is unable to find any indication of 
treatment for sinus infections.  These records are, however, 
somewhat illegible.  Thus, the Board finds that the RO should 
take the necessary steps to request that Dr. E.K.W. provide 
transcribed treatment records and indicate the dates and 
length of time that the appellant required antibiotic 
treatment in 1997 (or thereafter) for each sinus infection.  
If possible, Dr. E.K.W. should also provide information as to 
the type of sinus infection (i.e. maxillary, ethmoid, 
frontal; etc.) for which the appellant required such 
treatment. 

The Board notes that the appellant has reported that he has 
had several cysts removed from the area of the maxillary 
sinus.  The Board requests that the RO take the necessary 
steps to obtain all treatment records pertaining to such cyst 
removal.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
treatment records pertaining to his 
service-connected disability, to include 
VA treatment records as well as treatment 
records from Dr. Watson and Dr. Amvess, 
and associate those records with the 
claims file.

2.  The RO should request that the 
appellant provide the names and addresses 
of the facilities wherein he has received 
surgery for his service connected 
disability, to include the removal of 
cysts from the maxillary sinus, and the 
dates of such surgeries.  The RO should 
then take the necessary steps to obtain 
all treatment records from the identified 
facilities, as well as from Dr. R.H. (see 
transcript of October 1997 hearing, p. 3) 
and associate them with the claims file.  

3.  The RO should take the necessary 
steps to obtain transcribed treatment 
records from Dr. E.K.W, if possible.  The 
RO should also request that Dr. E.K.W. 
indicate the dates and length of time 
that the appellant has required 
antibiotic treatment in 1997 (and 
thereafter) for each sinus infection.  If 
possible, Dr. E.K.W. should also provide 
information as to the type of sinus 
infection (i.e. maxillary, ethmoid, 
frontal; etc.) for which the appellant 
required such treatment. 

4.  The RO should schedule the appellant 
with a VA examination with an ear, nose, 
and throat specialist to determine the 
nature and severity of his service-
connected disability.  The examiner 
should record all of the appellant's 
complaints and symptoms and solicit 
information as to all treatments received 
for his service-connected disability.  
The examiner should specify which 
symptoms are related to the appellant's 
service-connected disability of maxillary 
sinusitis and oro-antral fistula.  If 
other forms of sinusitis are diagnosed, 
the examiner should specifically indicate 
whether it is at least as likely as not 
that any other form of sinusitis is 
related to or caused by the maxillary 
sinusitis/oro-antral fistula.  If so, all 
symptoms associated with the related 
forms of sinusitis and all treatments 
received for such should also be 
recorded.  If the examiner is unable to 
determine any of the above requested 
information, the reasons therefor should 
be so stated on the examination report.  
All necessary diagnostic tests must be 
performed.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
is to indicate review of the file in 
his/her examination report.  

5.  Once the above has been accomplished, 
the RO should review the newly submitted 
evidence of record.  If further 
development is indicated, to include 
obtaining additional treatment records, 
all such further development should be 
accomplished.

6.  The RO should then readjudicate the 
claim on appeal.  

If the benefit sought remains denied, following the usual 
appellate procedures, the case should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



